DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted, is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Regarding to claim 1, the step “the packet is output from a de-jitter buffer of the reception apparatus” and step “transmitting a packet related to the multimedia and including a transmission time stamp” are not clear how the packet by the apparatus is output from de-jitter of the reception apparatus.  Same rejection for claim 7

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (Pub. No. 20160036564).
- With respect to claims 1, 7, Krishnan teaches a method of transmitting multimedia, comprising: transmitting a first message including buffer information about a reception apparatus and fixed delay information (e.g. end-to-end delay associated with sequence of packet; par. 120); and transmitting a packet related to the multimedia and including a transmission time stamp (e.g. 
- With respect to claims 4-5, 10-11, Krishnan teaches wherein the buffer information includes information about a required size for the de-jitter buffer, further comprising, when at least one of the buffer information or the fixed delay information is changed, retransmitting the first message (e.g. par. 71 “the analyzer 122 may drop a packet based on the buffer depth 110. For example, the analyzer 122 may determine that a number (or total size) of packets stored in the buffer 126 satisfies the buffer depth 110”).  
- With respect to claims 6, 12, Krishnan teaches further comprising transmitting a retransmission packet of the packet estimated to be lost, the retransmission packet including the same transmission time stamp as included in the packet estimated to be lost (see par. 72 “the system 100 may enable partial recovery of data of a lost packet without retransmission of the lost packet. For example, the analyzer 122 may recover the first partial copy 174 from the second packet 134 in response to determining that the first packet 132 is not stored in the buffer 126. Another particular advantage is dynamically adjusting an error recovery parameter based on a count of retrieved partial copies, a count of lost packets, or both. For example, the analyzer 122 may dynamically adjust the error recovery parameter 108 based on the retrieved partial copies count 106, the count of lost packets 114, or both”).  

Allowable Subject Matter
Claims 2-3, 8-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471